 

 

Case 1:18-cv-08534-GBD Document 56 Filed 03/08/21 Page 1 of 1

 

CLIFTON BUDD & I DEMARIA 2 LLP

TEL (212) 687-7410
FAX (212) 687-3285

THE EMPIRE STATE BUILDING
350 FIFTH AVENUE, 61ST FLOOR
NEw York, NY 10118

rf -_ www.cbdm.com
TAN-PAUL A, POULOS ny AG ee a ‘ FAK me t ‘

ASSOCIATE
E-MAIL: [APOULOS@CBDM.COM

  

March 5, 2021 SO ORDERED
VIA ECF The status conference is adjourned from
Hon. George B. Daniels March 9, 2021 to April 27, 2021 at 9:30 a.m.

United States District Court M AR A 2 Q 2074 :
Southern District of New York we Bee

asa, G DMs
500 Pearl Street, Room 1310

New York, New York 10007 Be Bath

 

Re: = Recarte et al v. Twenty-Three-One-Nought-W, LLC et al
1:18-cv-08534-GBD
Request to Adjourn Conference

 

Dear Judge Daniels:

This firm represents the Defendants in the above-referenced action. Pursuant to
Paragraph [(C) of Your Honor’s Individual Practices, Defendants write on behalf of all parties to
provide a status report and request that the status conference currently scheduled for Tuesday,
March 9, 2021, be adjourned until Tuesday, May 4, 2021, or another time that is convenient for
the Court.

The parties submit this status report and respectfully request an adjournment because the
parties are addressing residual discovery deficiencies that do not require the Court’s attention at
this time and coordinating a non-party deposition. The Defendants have reviewed Plaintiffs
proposed amended complaint and informed Plaintiff that they do not consent to its filing. The
parties are discussing ESI-related production. The Defendants have asked Plaintiff to provide
contact information for witnesses identified in his disclosures. Plaintiffis also determining whether
he is willing to locate and schedule a nonparty that the Defendants intend to depose for a
deposition.

No other scheduled dates will be affected by an adjournment. Thank you for Your Honor’s
consideration.

Respectfully submitted,
CLIFTON BUDD & DeMARIA, LLP
Attorneys for the Defendants

oA LoL

Arthur J. Robb
Ian-Paul A. Poulos

 

cc: All Counsel of Record

 

 
